Citation Nr: 1202476	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to March 20, 2008, and in excess of 30 percent from March 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision on behalf of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in October 2010.  

A September 2011 rating decision granted an increased 30 percent rating for the service-connected migraine headache disability.  An effective date was assigned from March 20, 2008.  Therefore, the issue on appeal is more appropriately addressed as provided on the title page of this decision.  

The Board notes that the Veteran testified at a personal hearing before an Acting Veterans Law Judge in March 2003 and that, among other things, the Board remanded the issues of entitlement to service connection for residuals of a shrapnel wound to the left side of the abdomen, for the residuals of a shrapnel wound to the left foot, and for the residuals of a head concussion in November 2003.  The Veteran was notified that decisions granting entitlement to service connection addressed in a September 2004 rating decision were, in essence, considered to have fully resolved his claims.  As there is no apparent dispute remaining as to the service connection issues previously before the Board, no additional action as to those matters is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected migraine headaches are shown to have been manifested since the date of VA receipt of his original claim on October 12, 1999, by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches effective from October 12, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in March 2001, February 2005, and January 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice was provided in this case.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to this matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of the claim.  In correspondence received by VA in October 2011 the Veteran described his present medication regime and reported that he had no other evidence to present in support of his appeal.  He waived agency of original jurisdiction of any additional evidence submitted.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

The regulations pertaining to neurological disabilities were revised, effective October 23, 2008.  See 73 Fed. Reg. 54693-01 (Sept. 23, 2008); see also VBA Fast Letter 8-36 (Oct. 24, 2008).  Significantly, the criteria for migraine were not revised and the revisions pertaining to the evaluation of the residuals of traumatic brain injury (TBI) provide for separate evaluations of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  See 38 CFR § 4.124a, Diagnostic Code 8045 (effective after October 23, 2008). 

For migraine disabilities a 0 percent rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (effective before and after October 23, 2008). 

In this case, the record shows the Veteran's claim for entitlement to service connection for the residuals of a concussion in 1968 was received by VA on October 12, 1999.  Upon VA psychiatric examination in November 1999 the Veteran reported that he had nightmares of combat in Vietnam almost nightly and that he would awaken disoriented with a splitting headache.  The examiner noted that muscle tension was indicated by his headaches.  A November 2001 VA examination conducted by a shrapnel and ear specialist found the Veteran had a prior concussion with minimal residual symptoms at that time and no functional disability.  It was further noted that the hearing loss, tinnitus, shell fragment wound, and concussion problems evaluated did not make the Veteran unemployable.  

At hearing in March 2004 the Veteran described having pounding headaches associated with his flashbacks of combat in Vietnam.  He stated he had daily headaches and occasionally sharp and severe pain requiring that he put his head down.  He reported that he was taking medication that helped to a certain extent.  

On VA neurology examination in May 2004 the Veteran complained of recurrent headaches subsequent to a concussion in service which had increased over the years and would awaken him at night.  He reported they could last for several hours, but were most intense for about 20 to 30 minutes.  He stated they occurred as frequently as two to three times per week, but that occasionally they were not present for a week or so.  It was noted he was not presently taking prophylactic medication for headache.  The examiner noted the Veteran had recurrent headaches since his injury in 1968 and that recurrent headaches have many features of migraine.  His headaches usually subsided with sleep or finding a quiet place to lay down.  The examiner noted that while migraine may be triggered by emotional stress, such headaches could occur without stress.  

VA treatment records dated in June 2004 provided a diagnosis of chronic recurring headaches that may be of a mixed type.  It was noted that the Veteran reported they occurred as frequently as two to three times per week, but were occasionally not present for a week or more.  

In correspondence dated in January 2005 the Veteran reported that he had headache attacks on average twice per day.  He stated he had daily headaches and took medication two to three times per week for prostrating attacks.  

On VA neurology examination in March 2005 the Veteran reported he experienced weekly headaches during the previous 12 months and that he was treated with continuous medication.  He stated that at least twice a week a headache would awaken him following a nightmare.  The duration of the attacks was 30 to 40 minutes.  It was noted that he rated his headaches as most severe, but that medication relieved his daytime headaches.  

At his Board hearing in March 2008 the Veteran testified that he experienced headaches every morning for which he used two different medications twice a day and debilitating headaches at least two to three time per week.  He stated his excruciating headaches lasted 45 minutes to an hour before getting any relief with medication.  He reported he was unable to function for a couple of hours each morning due to his headaches.  He also stated, in essence, that he was unemployable due to his PTSD, but that his headaches had hindered his attempts to return to part-time employment.  

VA treatment records show that in April 2008 the Veteran reported the frequency of his headaches was twice per week and that the duration of the headaches shortened significantly with use of Zomig.  It was noted he had used Zomig six times the previous month.  The diagnosis was history of posttraumatic migraine headache somewhat decreased in frequency with use of Topamax.  A July 2008 neurology noted reported he was still having three to four headaches per month, but that they were better with Zomig.  The diagnosis was history of posttraumatic migraine headache somewhat decreased in frequency with use of Depakote.  An August 2008 psychiatry note reported the Veteran had reduced migraines and improved sleep with divalproex.  A November 12, 2008, report noted the Veteran complained that sometimes his migraines could be debilitating, but a November 13, 2008, report noted his migraines were asymptomatic.  A January 2009 neurology report noted his migraine headache frequency and intensity had improved.  It was noted he still had two to three episodes per month, but that his headaches were helped with Zomig.  

VA neurological disorders examination in November 2010 revealed weekly headaches of which less than half of which were prostrating attacks.  The disorder was treated with continuous medication and the usual duration of attacks was hours, requiring another dose of Zomig if the first dose did not work in an hour.  The examiner noted that the effect of the disorder on occupational activities was decreased concentration and pain and that the effect on usual daily activities was that when he had a headache he had to lie down.  It was also noted that blood samples indicated the Veteran was not taking his divalproex acid.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected migraine headaches are shown to have been manifested since the date of VA receipt of his original claim on October 12, 1999, by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  At his November 1999 VA psychiatric examination he reported he had experienced splitting headaches associated with nightmares almost nightly.  Upon subsequent neurological disorders examination in November 2010 his headaches were noted to have occurred weekly over the past 12 months, but that only half of the attacks were prostrating.  The Veteran has described his headaches as debilitating and stated  they severely affected his ability to function.  His reports as to the frequency and consistency of the attacks have been consistent throughout the course of this appeal.  The Board finds the Veteran's statements in this regard to be both competent and credible.  Therefore, the Board finds that entitlement to an increased, maximum schedular 50 percent rating is warranted effective from October 12, 1999.

The Board also notes that while the Veteran is not presently rated for the residuals of a TBI under Diagnostic Code 8045, the medical evidence demonstrates that his headaches were incurred as a result of neurologic head trauma from an explosion during service in Vietnam.  It is significant to note, however, that headaches under the revised criteria of Diagnostic Code 8045 are to be separately rated and that the assigned 50 percent rating is the maximum schedular rating for migraine.  Therefore, the Board finds no further procedural development as to this matter is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the assigned, maximum schedular evaluation is adequate for the service-connected disability at issue.  There is no evidence indicating a marked interference with employment or frequent medical treatment as a result of this disability.  In fact, recent VA treatment records show the Veteran's service-connected headache disability was improving in frequency and intensity with medication.  At his November 2010 examination the Veteran also reported that his headaches occurred weekly, but that less than half of the attacks were prostrating.  VA records also show that the Veteran is presently in receipt of a 100 percent disability rating for his service-connected PTSD which represents a total occupational and social impairment.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased 50 percent rating for migraine headaches effective from October 12, 1999, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


